Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 1 of 19 PageID 17994




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

  LANARD TOYS LIMITED,
        Plaintiff,
  v.                                             Case No. 3:15-cv-849-MMH-PDB

  TOYS “R” US–DELAWARE, INC.,
  DOLGENCORP, LLC, and JA-RU, INC.,
        Defendants.


   DEFENDANTS’ OBJECTION TO REPORT AND RECOMMENDATION
      ON DEFENDANTS’ ENTITLEMENT TO ATTORNEYS’ FEES

        Defendants, pursuant to Federal Rule of Civil Procedure 72(b)(2), submit

  the following objection to the Report and Recommendation (the “Report”) on

  Defendants’ entitlement to attorneys’ fees (Doc. 529).

                                 INTRODUCTION

        Though unquestionably thorough and, in many respects, well-reasoned, the

  Report contains several conclusions to which Defendants object as to whether

  Defendants are entitled to recover fees under the Copyright and Patent Acts.

  Defendants file this objection to preserve their rights but recognize that this

  Objection may be rendered moot to the extent Defendants are awarded their fees

  under the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) and the

  Lanham Act.

        Defendants contend the Report in its current form sets forth sufficient facts

  to support awarding copyright and patent fees. The Report also stops short of

  resolving three fact issues that bear on Defendants’ fee request—i.e., (1) whether
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 2 of 19 PageID 17995




  damages model advanced by Plaintiff, Lanard Toys Limited (“Lanard”), was

  frivolous or objectively unreasonable, (2) whether Lanard’s representations on

  marking its products were misleading, and (3) whether Lanard’s motivations for

  prosecuting its claims in the manner described in the Report were improper.

  Defendants acknowledge that, in ruling on a fee motion, the Court may decline to

  resolve new, un-litigated issues, but none of these issues are truly new or un-

  litigated as each has been the subject of extensive briefing.

        While the Report does find that Lanard’s “damages theory seemed a stretch”

  and that its representation on marking “appears cagey,” the Report fails to take

  the last little step on these two issues. (Doc. 529 at 97, 102 (emphasis added)). The

  Report also acknowledges undisputed evidence “suggesting [Lanard] may have

  been motivated at least in part by considerations beyond those” considered proper,

  but fails to conclude that explains the massive disconnect between the real amount

  in controversy and the cost of this litigation. (Id. at 97.)

        Defendants object to the Report’s ultimate conclusion on the Copyright and

  Patent Acts. The observations in the Report, coupled with Lanard’s misconduct

  and its unnecessary appeal that the Federal Circuit summarily rejected,

  demonstrate the case was prosecuted in an unreasonably aggressive and expensive

  manner. If this case does not warrant fees for Defendants based on how it was

  pursued, then no case will, and the Kirtsaeng standard will be reduced to awarding

  fees only for frivolous and objectively unreasonable claims when filed, contrary to

  the actual opinion of the Supreme Court. See Kirtsaeng v. John Wiley & Sons, Inc.,


                                             2
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 3 of 19 PageID 17996




  136 S. Ct. 1979, 1988–89 (2016) (recognizing situations that may call for fees even

  if objectively reasonable claims were filed).

        And if this Court believes that more is needed to award copyright and patent

  fees here than the observations of the Report, then Defendants ask the Court to

  review de novo the issues left open and “close the loop” once and for all by finding

  that (1) Lanard’s damages model—95% of which consisted of damages it caused

  itself by suing its own customers—was not just a “stretch” but frivolous (or at least

  objectively unreasonable), (2) Lanard’s representations on patent marking were

  not merely “cagey” but intentionally misleading given it refused to provide

  discovery on this issue and concealed the truth from Defendants and the Court to

  inflate its patent damage claims (as then claimed by its expert to cover periods

  before either marking or notice to Defendants), and (3) the evidence not only

  suggests but demonstrates that Lanard pursued Defendants with an improper

  motivation. Only because the Report was unwilling to reach a definitive conclusion

  on these issues did it decline to find that Defendants are entitled to fees under the

  Copyright and Patent Acts. Taking the final step and resolving these issues will

  emphasize why Defendants are entitled to fees on each claim.

        Alternatively, Defendants ask the Court to defer ruling on the foregoing

  objections until the Magistrate Judge has made a recommendation on the issue of

  the reasonable fees to award under the Lanham Act and FDUTPA. As set forth in

  Defendants’ fee motion, even if Defendants may only recover fees under these

  statutes, Defendants would still be entitled to recover all (or, at least, the vast


                                            3
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 4 of 19 PageID 17997




  majority) of their fees. (See Doc. 518 at 25–27.) This is because (1) FDUTPA does

  not require allocation of intertwined fees,(2) Lanard alleged the same conduct that

  violated the Copyright and Patent Act also violated FDUTPA and the Lanham Act,

  and (3) the factual issues in each claim were highly intertwined, including what, if

  anything, was original, unique or protectable about Lanard’s “Chalk Pencil.” Thus,

  the vast majority of the fees Defendants seek are allocable to the Lanham Act and

  FDUTPA claims, potentially mooting Defendants’ objections to the Report. 1 (Id.)

         Defendants thus agree with the Report’s recommendation that the Court

  further refer the matter to the Magistrate Judge to “expeditiously prepare a report

  and recommendation on reasonable attorney’s fees.” (Doc. 529 at 120.)

                                    LEGAL STANDARDS

         When reviewing a magistrate judge’s report and recommendation, district

  court judges should “make a de novo determination of those portions of the report

  or specified proposed findings or recommendations to which objection is made.”

  28 U.S.C. § 636(b)(1). The district judge may then accept, reject, or modify the

  magistrate judge’s findings or “receive further evidence or recommit the matter to

  the magistrate judge with instructions.” Id.

         The requirement for de novo review is essential to the constitutionality of

  Section 636’s delegation of functions that are otherwise reserved to Article III

  judges. Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512 (11th Cir. 1990).


  1Specifically, as allocated by Defendants, $1,967,020 of the $2,186,748 in trial-level fees set out
  in the fee memorandum are recoverable under FDUTPA and the Lanham Act, and $348,478 of
  the $436,676 in appellate-level fees are recoverable under FDUTPA and the Lanham Act.


                                                  4
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 5 of 19 PageID 17998




                                             ARGUMENT

          Defendants object to the Report’s recommendation that the Court order that

  Defendants are not entitled to attorneys’ fees under the Copyright 2 and Patent 3

  Acts. (See Doc. 529 at 120.)

          As a threshold matter, Defendants submit that the Report’s listed findings

  of Lanard’s misconduct are already sufficient to justify awarding Defendants fees

  under the Copyright and Patent Acts. 4 These begin to illustrate the objectively

  unreasonable manner in which this case was prosecuted. As detailed in the Report:

          • Lanard advanced multiple arguments that were objectively unreasonable
            or frivolous. (See Doc. 529 at 68 (describing a discovery argument as
            “nonsensical”); id. at 80 (describing a Daubert argument as “bordering
            on absurd”); id. at 96 (describing Lanard’s “belated motion for leave to
            [amend]” as “frivolous or groundless”); id. (describing summary-
            judgment arguments as “confusing” and “nonsensical”); id. at 99
            (describing arguments that were “vastly overstated” and “woefully”
            deficient)).

          • Lanard litigated this case to the hilt, such that the Magistrate Judge
            “[could not] recall litigation that spawned more discovery disputes” than
            this action during her time on the bench. (Id. at 67.)

          • Despite being “twice admonished . . . for lack of civility and
            professionalism . . . Lanard’s lead counsel’s behavior continue[d] to be

  2 “In any civil action under this title, the court in its discretion may allow the recovery of full costs
  by or against any party. . . . [T]he court may also award a reasonable attorney’s fee to the prevail-
  ing party as part of the costs.” 17 U.S.C. § 505. The Report accurately sets forth the legal standards
  that govern application of this provision. (See Doc. 529 at 9–16.)
  3 “The court in exceptional cases may award reasonable attorney fees to the prevailing party.” 35

  U.S.C. § 285. The Report accurately sets forth the legal standards that govern application of this
  provision. (See Doc. 529 at 16–27.)
  4 The Report also cited instances of Lanard’s misconduct that were not specifically identified in

  the fee motion and therefore not considered. (Doc. 529 at 34 n.26; id. at 86 n.45.) Defendants
  submit that the general arguments about Lanard’s unreasonable conduct throughout this matter
  suffice to raise each of the issues discussed and then disregarded by the Report. It literally would
  have been impossible to list each and every instance of misconduct by Lanard and its counsel in
  the fee motion given space constraints.


                                                     5
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 6 of 19 PageID 17999




             less than civil [i.e., uncivil]” all throughout the litigation, culminating in
             a begrudging, qualified “pseudo-apology” mustered only under the threat
             of multi-million-dollar fee award. (Id. at 72, 87–88, 102 (emphasis
             added).)

         • Lanard made multiple misleading representations. (Id. at 70 (describing
           statements that were “inattentive at best [and] intentionally misleading
           at worst.”); id. at 102 (stating certain representations “appear[ ] cagey”).)

  These findings coupled with a few the Report apparently did not give much weight

  (e.g., seven violations of the confidentiality order, an unreasonable appeal, and

  Lanard’s unreasonable settlement positions), more than justify a fee award under

  the Copyright Act and make this case “exceptional” under the Patent Act. 5

  Defendants acknowledge the discretion inherent in such awards and ask the Court

  to exercise that discretion to award these fees.

         If the Court is inclined not to exercise its discretion to award fees under the

  Copyright and Patent Acts based on the Report’s current findings, Defendants

  submit that when appropriate findings are made on the three issues the Report

  effectively sidestepped, fees are clearly warranted. (See Part I, infra.) Defendants

  respectfully request the Court either resolve these open factual issues at this time

  or defer ruling on this Objection until the Magistrate Judge has prepared a Report

  addressing the reasonable fees to award. (See Parts II and III, infra.)




  5Lanard’s decision to appeal in the face of the Court’s thorough, well-reasoned order without any
  sound basis to challenge its findings of fact and legal analysis was also objectively unreasonable
  (see Doc. 529 at 22–23), a fact rarely mentioned in the otherwise thorough Report.


                                                  6
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 7 of 19 PageID 18000




  I.     The Court should resolve the three issues sidestepped in the
         Report’s application of the governing factors.

         The Report acknowledges that frivolousness, objective unreasonableness

  and motivation are factors in determining whether fees are proper under both the

  Copyright and Patents Acts. (See Doc. 529 at 10, 18.) The Report also acknowledges

  the Court’s equitable authority to “make findings about state of mind, intent, and

  culpability” when resolving fee issues. (Id. at 8 n.11; see also id. at 103 (stating that

  the fact that the “Court never decided damages . . . that does not prevent the Court

  from   considering     [it]”   in   resolving   the   fee   motion)).   Despite    these

  acknowledgements, however, the Report avoids making findings that are relevant

  to the frivolousness, objective unreasonableness, and motivation factors because

  the issues, though heavily litigated, were not conclusively determined when the

  case was resolved on the merits on liability issues (mooting all damage questions).

  (Id. at 64, 73.) If the question of Copyright and Patent Act fees turns on these

  issues, then Defendants asks the Court to resolve them now.

         A. Lanard relied on a frivolous and objectively unreasonable
            damages model to justify excessive litigation tactics and avoid
            settlement.

         The first critical issue the Report passes over is whether Lanard’s damages

  model was frivolous or objectively unreasonable. Importantly, objective

  unreasonableness relates not just to the overall claims but to the “legal components

  of the case.” Fogerty, 510 U.S. at 534 n.19 (internal quotation marks omitted).

  Damages are one of the key legal components to consider in this context.




                                             7
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 8 of 19 PageID 18001




        As Defendants explained in their renewed fee motion, it is undisputed that

  the total gross profit for all Defendants combined from the sale of the allegedly

  infringing product was less than $90,000 (see Doc. 302-17 ¶¶ 47–49) and that any

  ongoing infringement had ceased (Doc. 529 at 75 n.39). How, then, could Lanard

  possibly justify litigation resulting in combined legal fees exceeding $4.5 million

  and expert fees that were multiples of the profits of the alleged infringers? (Id. at

  82.) The answer lies in Lanard’s reliance on a damages model that Lanard’s own

  expert said he had never heard of and made no effort to defend. (See Doc. 359 at

  11:12–23, 29:6=17) Under this model, Lanard sought damages not derived from

  the allegedly infringing products themselves but from completely unrelated

  products that TRU and Dollar General stopped buying from Lanard after Lanard

  took the extraordinary step of suing them. (See Doc. 529 at 75–76.) Over 95% of

  Lanard’s disclosed damages consist of this “unrelated product” category.

        Needless to say, this novel damages theory is completely unsupported in law.

  (See Doc. 438 at 5–17.) Lanard’s attempt to characterize these damages as

  copyright damages was frivolous and contrary to years of damages precedent. (See

  id.; Doc. 455 at 8-9). There is no causal connection between the alleged

  infringement and TRU’s and Dollar General’s decisions to cease buying products

  from Lanard. (See Doc. 302/324 at 33–35; Doc. 316/319 at 8–10.) TRU and Dollar

  General would have been perfectly free to decline purchasing goods from any

  manufacturer who has sued them, and there were numerous other reasons

  justifying the decision to end their relationship with Lanard. (See Doc. 316 at 14–


                                           8
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 9 of 19 PageID 18002




  16.) Even amidst multiple other examples of Lanard’s unreasonable positions, its

  damages model is especially egregious because it was how Lanard justified its

  disproportionate discovery demands in response to Defendants’ multiple efforts to

  have limits placed on the case and was used by Lanard to avoid settlement

  discussions at any reasonable level. (See, e.g., Doc. 224 at 4; Doc. 529 at 84.)

        The Report recites the parties’ arguments on this issue (Doc. 529 at 75–76,

  84) and acknowledges that damage issues were briefed extensively (id. at 73 n.38).

  The Report even ventures so far as to say Lanard’s “other-products damages theory

  seemed a stretch.” (Id. at 97 (emphasis added).) However, it appears the Report

  was unwilling to give this issue any real weight because “[t]he Court never decided

  any damages issue.” (Id. at 73.)

        Nor did the Report analyze whether the sparse and highly distinguishable

  “prior bad act” evidence that Lanard argued made Defendants “serial infringers”

  and supported $10-$20 million in punitive damages could ever support a punitive

  damage award, which was briefed during the case, including in a specific Motion

  in Limine. (See Doc. 518 at 4–5, 18–19; Doc. 427 at 2–22; Doc. 453.) There is

  simply no way the proffered evidence could ever support sending such a claim to a

  jury (and nor was the evidence, including anonymous internet posts from

  unverified sources, admissible under Eleventh Circuit precedent). A handful of

  contested and unproven anecdotal claims of alleged copying of unprotected

  products do not support a punitive damage claim. The sparsity of the alleged

  evidence is a key point showing that Defendants were not, as Lanard claimed,


                                            9
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 10 of 19 PageID 18003




   “serial infringers.” In fact, Ja-Ru has been in the toy business for 50+ years without

   ever having a judgment against it, and TRU and Dollar General sell thousands of

   different toy products each year without a track record of infringements. (See Doc.

   427 at 2–22.)

          Given the extensive briefing available and the Report’s expressed doubts

   about Lanard’s damages model, Defendants object to the Report’s failure to factor

   the objectively unreasonable nature of the Lanard’s damage model into its

   analysis. 6 Defendants ask the Court to correct this by finding that Lanard’s

   damages model was objectively unreasonable and awarding fees under the

   Copyright and Patent Acts. 7




   6 The Report also appeared to get distracted by Lanard’s claim to an entitlement of $450,000 in
   statutory damages on the copyright claims in addition to actual damages on other claims. Such a
   model is inconsistent with copyright law as statutory damages are not set in a vacuum. Instead,
   statutory damages should relate to the profits and motivation of the infringer and are generally
   limited to 2–3 times the defendants’ profits, without duplication. See, e.g., Universal Music Corp.
   v. Latitude 360 Nev., Inc., No. 3:15-cv-1052, 2016 WL 3200087, at *4 (M.D. Fla. May 4, 2016),
   report and recommendation adopted, 2016 WL 3188899 (M.D. Fla. June 8, 2016) (Howard, J.).
   7 In discussing damages generally, the Report notes that “defendants did not staff their defense in

   a manner suggesting they believed modest damages were clear-cut.” (Doc. 529 at 97.) However,
   Defendants and their insurer providing the defense were forced to staff the case in proportion to
   both the damages Lanard insisted on putting at issue (even if objectively unreasonable) and the
   broad scope of discovery Lanard justified with its unreasonable damages theories. Settlement
   discussions were also a non-starter with a claimed $10–$20 million punitive expectation. The fact
   that a defendant incurs substantial legal costs defeating objectively unreasonable claims is
   precisely why the Patent and Copyright Acts allow for fee shifting. To the extent the Report uses
   the tremendous legal costs Defendants incurred to defeat Lanard’s claims as evidence that the
   damages issues was not “clear-cut,” Defendants object because this logic directly undermines the
   purposes of the Acts fee-shifting provisions. The Report also notes that, “had Lanard demanded
   modest amounts, the defendants may have felt pressure to abandon their meritorious defenses or
   may have argued Lanard was improperly litigating to obtain a nuisance-value settlement.” (Id. at
   97.) But the harm that would have been caused by a “nuisance-value settlement” would have been
   far less than the millions Defendants were forced to expend on legal fees in this action. Again,
   Defendants object to this reasoning because it makes a virtue out of the very conduct—excessive
   damage demands—that has caused harm.


                                                   10
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 11 of 19 PageID 18004




             B. Lanard offered misleading evidence on the marking issue.

             Compounding the harm caused by its unreasonable damages theories,

   Lanard also offered misleading evidence on whether and when it stamped the

   patent number onto its product. (See Doc. 529 at 21–22.) This marking issue is

   critical because it limits the patent damages a plaintiff can recover to the time

   period after defendants had actual notice of plaintiff’s patent claims. See 35 U.S.C.

   § 287. Here, actual notice for Ja-Ru and TRU did not occur until this action was

   filed in March 2014 (and for Dollar General in a demand letter shortly before the

   case was filed), by which point Defendants had few of the allegedly infringing

   products left and decided to halt further production until the case was resolved.

   (See Doc. 518 at 22; see also Doc. 424.)

             Knowing the importance of this issue, Lanard filed a declaration

   misleadingly claiming that, “[f]ollowing the USPTO’s issuance of the ’167 Patent

   [in November 2012], Lanard stamped the full patent number into the plastic on all

   models of the Chalk Pencil.” 8 (Doc. 321-3 ¶ 17.) In fact, samples of the product

   purchased by Defendants show that, as late as November 2013—a year after the

   ’167 Patent was issued—no patent number was stamped into the plastic. (Doc. 518

   at 21–22.) This means that, in addition to its “other-products” damages model

   being objectively unreasonable, Lanard also knew from the outset of the case that

   it could recover hardly any damages on its patent claims under Section 287 of the




   8   This misrepresentation found its way into the Court’s summary judgment order. (Doc. 468 at 7.)


                                                    11
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 12 of 19 PageID 18005




   Patent Act. Tellingly, Lanard made no attempt to defend or explain its misconduct

   on this issue when responding to Defendants' fee motion.

          The Report seems to acknowledge these facts and tiptoes right up to edge of

   calling Lanard’s failure to ever specify when it stamped its product out as the

   deliberately misleading conduct that it is. (See Doc. 529 at 101–02.) But the Report

   ultimately settles for the diffident conclusion that Lanard’s representation on

   stamping “appears cagey.” (Id. at 102.) Again, it seems that, despite having all the

   facts needed to determine Lanard engaged in serious misconduct in prosecuting

   this action, the Report was unwilling to take the final step and “call a spade a spade”

   because the merits of the case were resolved before the Court had cause to address

   the marking issue. (See Doc. 529 at 70 (“[T]his Court never had to reach the issue

   of when the defendants had possessed actual notice of the patent.”).)

          For these reasons, Defendants object to both the Report’s failure to find that

   Lanard deliberately misrepresented material facts to mislead Defendants and the

   Court regarding marking and the Report’s failure to factor this additional

   misrepresentation 9 into its analysis of Defendants’ entitlement to fees under the

   Patent Act. With an appropriate finding that Lanard committed yet another

   misrepresentation to try to boost damages, it is clear that fees are warranted.




   9 While, as the Report acknowledges, Lanard made other misrepresentations throughout this
   action (see Doc. 529 at 70) that Defendants contend, on their own, are sufficient to warrant fees,
   the stamping misrepresentation is particularly egregious because it underscores the
   disproportionate relationship between the extraordinarily burdensome tactics Lanard used to
   litigate this case and the minimal damages that were genuinely at issue.


                                                  12
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 13 of 19 PageID 18006




         C. In light of the minor damages genuinely at issue and Lanard’s
            efforts to manufacture damages, Lanard’s improper
            motivations are clear.

         Finally, the Report acknowledges that motivation is a key factor in analyzing

   entitlement (id. at 10, 18) and that it can be considered even if not previously

   decided (id. at 103). Given the paltry damages genuinely at issue in this action, a

   thorough analysis of motivation is crucial to understand why Lanard pursued this

   action so aggressively and avoided serious settlement discussions—resulting in

   more than $4.5 million in combined fees (id. at 82) and more discovery practice

   than the Magistrate Judge had ever seen (id. at 67)—and why Lanard took the

   extraordinary step of suing two of its largest customers. Notably, Lanard did not

   sue any of Ja-Ru’s customers with whom Lanard did not have an existing

   relationship.

         A review of this case’s history makes clear that Lanard was motivated not by

   a proper desire to enforce the intellectual property rights it believed it had. If that

   had been Lanard’s motivation, there is no reason it would not have accepted Rule

   68 offers by TRU and Dollar General that included more than those parties’ gross

   profits from the allegedly infringing product and included a permanent injunction

   prohibiting the product’s purchase, offer, or sale. (See Doc. 518-1.) And there is no

   reason that Lanard would not have engaged in reasonable settlement discussions

   with Ja-Ru’s insurer, rather than demand millions of dollars and claim an

   expectation of $10-$20 million in punitive damages alone. This is not typical

   litigation conduct. Instead, it is clear that Lanard wanted to punish Ja-Ru by


                                             13
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 14 of 19 PageID 18007




   pursuing the claims in an offensive and expensive manner in order to both

   interfere with Ja-Ru’s relationship with TRU and Dollar General and to coerce

   future orders, just as it had done in a previous settlement with Dollar General. (See

   Doc. 302-49 ¶ 5.)

             Lanard protested that enforcing intellectual property rights against “a

   known copier” is a pure motivation, but, as the Eleventh Circuit has explained,

   “‘there is absolutely nothing legally or morally reprehensible about exact copying

   of things in the public domain’” (or, presumably, that are otherwise not

   protectable). (Doc. 468 at 68 (quoting Brooks Shoe Mfg. Co. v. Suave Shoe Corp.,

   716 F.2d 854, 860 (11th Cir. 1983)).) 10 Moreover, the purported zeal to go after a

   “known copier” cannot explain what Lanard was thinking when it sued its

   customers, TRU and Dollar General. On this note, Lanard insists it must have been

   “at the end of its tether” to sue TRU and Dollar General (Doc. 523 at 24), but, of

   course, being at the end of one’s tether is consistent with lashing out with improper

   motivations. Indeed, the fact that Lanard’s managing director was irate with Ja-

   Ru over the chalk pencil is precisely why it would have launched this action as a

   punitive vendetta rather than a genuine effort to protect legitimate rights. (See

   Doc. 518 at 7 (citing Doc. S-357 at 34:10–11)). Put simply, there is more than

   enough direct and circumstantial evidence in the record to discern Lanard’s




   10   This is another reason that Lanard’s proffered “other infringement” evidence was frivolous.


                                                    14
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 15 of 19 PageID 18008




   improper motivations in prosecuting this action, claiming highly inflated damages,

   misrepresenting when it marked its products, and avoiding settlement discussions.

         Even the Report’s restrained analysis acknowledges there are facts

   “suggesting that Lanard may have been motivated at least in part by considerations

   beyond those” that are considered proper under the Copyright and Patent Acts.

   (Doc. 529 at 98.) But, again, it seems that because “[t]he Court never made a

   factual finding about motivation” (Doc. 529 at 64; see also id. at 97), the Report

   was unwilling to make a finding on this issue (using arguments and evidence

   already available to it) in addressing Defendants’ entitlement to fees. Defendants

   object to the Report’s failure to make a determination that Lanard’s motivations in

   bringing this action were improper and use that determination as a basis to find

   that Defendants are entitled to fees under the Copyright and Patent Acts.

   II.   Making the factual determinations discussed herein would not
         meaningfully add to the burdens of the litigation.

         While the Report correctly notes that Courts have discretion to decline to

   “add to the burdens of litigation” by opening up new areas of inquiry in ruling on

   a motion for fees, Defendants respectfully submit that this principle does not apply

   here in the manner it was referenced in the Report. The concern animating this

   principle is that “[a] request for attorney’s fees should not result in a second major

   litigation.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). On this basis, courts

   have latitude to decline to consider “issues that have not been litigated.” Munchkin,

   Inc. v. Luv n’ Care, Ltd., 960 F.3d 1373, 1378 (Fed. Cir. 2020).




                                            15
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 16 of 19 PageID 18009




         Far from being truly novel or un-litigated, the issues the Report left open

   have been the subject of extensive discovery and briefing. Damages, for example,

   are not an “issue[ ] that [has] not been litigated,” id., but are, instead, an issue on

   which the parties’ positions have been “expressed in many papers.” (Doc. 529 at 73

   n.38; Doc. 438; Doc. 455.) No “second major litigation” would be required for the

   Court to make a finding on the issues discussed herein. Hensley, 461 U.S. at 437.

   No new discovery or hearings are needed to find that Lanard’s damages theory was

   unreasonable, its marking representations were intentionally misleading, and its

   improper motivations affected how the case was prosecuted. Nor is the conduct of

   Lanard’s counsel’s truly separate from Lanard, which was very familiar with its

   former general counsel when it switched the case to him when this case was

   transferred to this Court.

         This case is therefore unlike those in which it was appropriate to decline to

   consider relevant but novel issues. For example, in IQASR LLC v. Wendt Corp., the

   court stated it would not “entirely disregard” certain issues but would not focus

   primarily on “entirely new areas” that might require “further evidentiary

   presentation.” 2021 WL 3855810, at *1 (D. Colo. Aug. 30, 2021) (emphasis added).

   Here, none of the issues discussed herein are “entirely new,” nor has any party

   asserted a need for an evidentiary hearing. Id. Similarly, in Sprint

   Communications Co. L.P. v. Cequel Communications LLC, the court declined to

   consider an issue on which “the briefing now [was] at best cursory.” 2021 WL

   1820562, at *3 (D. Del. May 6, 2021). By contrast, the Report does not identify any


                                             16
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 17 of 19 PageID 18010




   areas where further briefing would be needed and notes that some of the issues it

   passed on were briefed extensively. (See, e.g., Doc. 529 at 73 n.38.)

         Declining to take the final step and make a ruling on the issues discussed

   herein is unwarranted given that they bear directly on the entitlement analysis. In

   addition, unlike a case where fees are a comparatively minor epilogue, the fees at

   issue in this case dwarf the genuine stakes of the case on the merits. This is thus

   the type of case where the open issues should be addressed head-on based on the

   record evidence before the Court. See, Elec. Commc’n Techs., LLC v.

   ShoppersChoice.com, LLC, 963 F.3d 1371, 1378 (Fed. Cir. 2020) (holding the

   district court abused its discretion “[b]y not addressing the adequate evidence”

   before it on the plaintiff’s “manner of litigation” and failing to give due

   consideration to the objective unreasonableness of the plaintiff’s allegations);

   AdjustaCam, LLC v. Newegg, Inc., 861 F.3d 1353, 1362 (Fed. Cir. 2017) (“[T]he

   district court clearly erred by failing to consider [plaintiff’s] damages methodology

   as part of a totality-of-the-circumstances analysis.”)

         The deference given to district courts on fee issues is premised on their

   superior position to understand and weigh the issues and evidence. Id. at 1360.

   Consistent with this premise, Defendants ask the Court to take the opportunity to

   weigh the issues and evidence and make findings that bear on Defendants’

   entitlement to fees under the Copyright and Patent Acts.




                                            17
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 18 of 19 PageID 18011




   III.   Alternatively, the Court should postpone ruling on these
          objections until the Magistrate Judge has prepared a
          recommendation on reasonableness and apportionment.

          As noted above, even if limited to recovering fees under the Lanham Act and

   FDUTPA, Defendants may still recover all or the vast majority of their requested

   fees. (See Doc. 518 at 10, 25–27 (citing Diamond Aircraft Indus. Inc. v. Horowitch,

   107 So. 3d 362, 370 (Fla. 2013); State Fire & Casualty Co. v. Becraft, 501 So. 2d

   1316, 1319 (Fla. 4th DCA 1986); Heindel v. Southside Chrysler-Plymouth, Inc., 476

   So. 2d 266, 271 (Fla. 1st DCA 1985); LaFerney v. Scott Smith Oldsmobile, Inc., 410

   So. 2d 534, 535-36 (Fla. 5th DCA 1982)).)

          For this reason, resolving Defendants’ objections expressed herein could

   prove to be wasted effort. Defendants therefore propose that the Court defer ruling

   on these objections until the Magistrate Judge has prepared a report and

   recommendation on reasonableness. Only if the fees are allocated in a way that the

   precise statutes under which Defendants are entitled to recover becomes

   consequential will the Court need to rule on these objections. This approach

   promotes efficiency and is consistent with the Report’s recommendation for a

   referral to “expeditiously prepare a report and recommendation on reasonable

   attorney’s fees.” (Doc. 529 at 120.)

                                     CONCLUSION

          For the foregoing reasons, Defendants ask the Court to (1) sustain their

   objections to the Report, (2) determine that they are entitled to fees under the




                                           18
Case 3:15-cv-00849-MMH-PDB Document 530 Filed 09/03/21 Page 19 of 19 PageID 18012




   Copyright and Patent Acts, and (3) refer the matter to the Magistrate Judge to

   recommend the reasonable fees to award under the Lanham Act and FDUTPA.

         Alternatively, Defendants ask the Court to defer ruling on Defendants’

   objections until this latter determination is made.

   Dated: September 3, 2021                 HOLLAND & KNIGHT LLP
                                              /s/ Frederick D. Page
                                            Frederick D. Page (Fla Bar No. 968587)
                                            fred.page@hklaw.com
                                            50 North Laura Street, Suite 3900
                                            Jacksonville, FL 32202
                                            Telephone: (904) 353-2000
                                            Facsimile: (904) 358-1872
                                            -and-
                                            Lewis Anten (pro hac vice)
                                            L.Anten@antenlaw.com
                                            Ivy Mara Choderker (pro hac vice)
                                            ivychods@aol.com
                                            LEWIS ANTEN, P.C.
                                            16830 Venture Boulevard, Suite 236
                                            Encino, CA 91436
                                            Counsel for Defendants

                            CERTIFICATE OF SERVICE

         I certify that, on September 3, 2021, I filed this document using the Court’s

   CM/ECF system, which will cause a copy to be served on all counsel of record.

                                                /s/ Frederick D. Page
                                                          Attorney




                                           19
